Title: From Benjamin Franklin to Montet & Henry, 6 May 1781
From: Franklin, Benjamin
To: Montet & Henry


Gentlemen,
Passy, May 6. 1781.
I received the Letter you did me the honour of writing to me the 28th. past, acquainting me that you are in possession of a Bill drawn by Mr. Pollock of New Orleans on Messrs. Delap for 4000 Dollars, which they have refused to pay, and which you have been advised in that Case to propose to me. Your Letter enclosed one from M. Pollock, who desires the same thing of me, not only for that Bill, but for sundry others amounting to near 11000 Dollars. The Letter mentions that he is confident I shall soon receive orders from Congress if such are not already come to my hands, to honour his Bills, but two Years are since elaps’d (his Letter bearing the same Date with your Bill viz April 10. 1779) and no such Orders have been sent me; and I am unacquainted with Mr. Pollock and his Affairs. For those Reasons I do not think it is proper for me to meddle with these Bills. I am nevertheless with much Consideration, Gentlemen, &c.
Messrs. Montet & henry, Negts. à Bordeaux.
